Title: From Benjamin Franklin to Jane Mecom, 2 March 1767
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
London, March 2. 1767
I received your kind Letter of Nov. 8. for which I thank you. It rejoices me to hear that you and your Children continue well. I thank God that I too enjoy a greater Share of Health, Strength and Activity than is common with People of my Years, being now Threescore and one. You mention my Opinion of this being a good sort of World, in which you differ from me. Every one should speak as they find. Hitherto I have found it so, and I should be ungrateful to Providence if I did not own it. As to the Abuses I meet with, which you bring as an Argument against my Opinion, you must know I number them among my Honours. One cannot behave so as to obtain the Esteem of the Wise and Good, without drawing on one’s self at the same time the Envy and Malice of the Foolish and Wicked, and the latter is a Testimony of the former. The best Men have always had their Share of this Treatment, and the more of it in proportion to their different and greater degrees of Merit. A Man has therefore some Reason to be asham’d of himself when he meets with none of it. And the World is not to be condemn’d in the Lump because some bad People live in it. Their Number is not great, the Hurt they do is but small, as real good Characters always finally surmount and are established, notwithstanding these Attempts to keep them down. And in the mean time such Enemies do a Man some good; while they think they are doing him harm, by fortifring the Character they would destroy; for when he sees how readily imaginary Faults and Crimes are laid to his Charge, he must be more apprehensive of the Danger of committing real Ones, as he can expect no Quarter, and therefore is more on his Guard to avoid or least to conceal them. So, my dear Sister, when you meet with any more such Letters as that you mention, don’t let them give you the least Uneasiness; but call to mind what your Friend good Mr. Whitefield said to me once on such an Occasion; “I read the Libels writ against you, says he, when I was in a remote province, where I could not be inform’d of the Truth of the Facts; but they rather gave me this good Opinion of you that you continued to be useful to the Publick: For when I am on the Road, and see Boys in a Field at a Distance, pelting a Tree, though I am too far off to know what Tree it is, I conclude it has fruit on it.”
I send you per Capt. Freeman a little Box containing some few Articles of Millenery, which Mrs. Stevenson has bought for you. Her Letter enclos’d will inform you what they are. Be so good as to accept them from me as the Beginning of a little Stock, which if sold to Advantage after being made up by your good Girls, may by degrees become greater–for on your remitting the Produce to Mrs. Stevenson, she will always readily buy more for you, till by the repeated and accumulated Profits, the Girls grow rich. They may think it a very small beginning. But let them know ’tis more than I had to begin the World with; and that Industry and Frugality early practis’d and long persisted in, will do Wonders. My Love to them, and to all enquiring Friends, and believe me ever My dear Sister Your affectionate Brother
B Franklin
